Order filed February 9, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00016-CV
                                   ____________

                            TUAN DANG, Appellant

                                         V.

                      TAMARA S. PATTERSON, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-73529

                                    ORDER

      The notice of appeal in this case was filed January 8, 2021. The clerk’s
record was filed January 27, 2021. To date, the filing fee of $205.00 has not been
paid. No evidence that appellant is excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5.
Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 19, 2021. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.




                                          2